Case 1:18-cv-10748-PAE-KHP Document111 Filed 05/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Ignacio Reyes De Los Santos; Benito Cantu; Baltazar
Reyes Librado; Elvis Martinez; Andy Verdin; and
Amador Cantu De Los Santos; Action No. 1:18-cv-10748-PAE-KHP

Plaintiffs, JUDGMENT
~against-
Marte Construction Inc.; Robert Star Plumbing and
Heating, Corp.; O.K. Electrical Service Corporation;

Doval Plumbing and Heating Corporation; Joseph M.
Marte; and Jesus Olaya;

 

Defendants.

 

WHEREAS the Hon. Paul A. Engelmayer, United States District Judge, issued the Opinion &
Order dated December 17, 2020, (ECF Docket No, 102), awarding damages to Plaintiffs Ignacio
Reyes De Los Santos; Benito Cantu; Baltazar Reyes Librado; Elvis Martinez; Andy Verdin; and
Amador Cantu De Los Santos for unpaid wages, liquidated damages under federal and state

statutes, and wage statement violations;

It is hereby ORDERED, ADJUDGED AND DECREED that judgment is entered against each
of the following Defendants: Marte Construction Inc.; O.K. Electrical Service Corporation; Doval
Plumbing and Heating Corporation; Joseph M. Marte; and Jesus Olaya; making them jointly and
severally liable in the amount of $195,705 plus prejudgment in the amount of $47,501.57 and
post-judgment interest accruing until the judgment amount is satisfied, according to the
following breakdown:
© $39,740 for Plaintiff Andy Verdin representing alleged unpaid wages, liquidated
damages, and statutory damages, plus prejudgment interest at the rate of 9% or

$9.80 per day thereon from October 25, 2017 through the date of judgment in this
Case 1:18-cv-10748-PAE-KHP Document 111 Filed 05/11/21 Page 2 of 3

action, which is a total of $11,258.94, plus post-judgment interest from the
date Judgment is entered and until Judgment is satisfied;

$36,180 for Plaintiff Ignacio Reyes De Los Santos representing alleged unpaid
wages, liquidated damages, and statutory damages, plus prejudgment interest at
the rate of 9% or $8.92 per day thereon from December 10, 2017 through the date
of judgment in this action, which is a total of $9,839.97, plus post-judgment
interest from the date Judgment is entered and until Judgment is satisfied;

$31,120 for Plaintiff Amador Cantu De Los Santos representing alleged unpaid
wages, liquidated damages, and statutory damages, plus prejudgment interest at
the rate of 9% or $7.67 per day thereon from January 8, 2018 through the date of
judgment in this action, which is a total of $8,241.26, plus post-judgment
interest from the date Judgment is entered and until Judgment is satisfied;

$28,960 for Plaintiff Benito Cantu representing alleged unpaid wages, liquidated
damages, and statutory damages, plus prejudgment interest at the rate of 9% or
$7.14 per day thereon from February 8, 2018 through the date of judgment in this
action, which is a total of $7,447.88, plus post-judgment interest from the date
Judgment is entered and until Judgment is satisfied;

$28,960 for Plaintiff Elvis Martinez; representing alleged unpaid wages,
liquidated damages, and statutory damages, plus prejudgment interest at the rate
of 9% or $7.14 per day thereon from February 8, 2018 through the date of
judgment in this action, which is a total of $7,447.88, plus post-judgment

interest from the date Judgment is entered and until Judgment is satisfied;

 
Case 1:18-cv-10748-PAE-KHP Document111 Filed 05/11/21 Page 3 of 3

e $15,400 for Plaintiff Baltazar Reyes Librado representing alleged unpaid wages,
liquidated damages, and statutory damages, plus prejudgment interest at the rate
of 9% or $3.80 per day thereon from August 10, 2018 through the date of
judgment in this action, which is a total of $3,265.64, plus post-judgment
interest from the date Judgment is entered and until Judgment is satisfied; and

e $15,345 for Plaintiffs’ counsel, Mohammed Gangat, plus post-judgment interest

from the date Judgment is entered and until Judgment is satisfied.

SO ORDERED.

Dated: New York, NY
May 12, 2021

“al Pah Al [- Lyfe,

 

PAUL A. ENGELMAYER
United States District Judge
